Case 5:18-cr-00005-LGW-BWC Document 68 Filed 02/09/21 Page 1of5

Iu the Gnited States District Court
for the Southern District of Georgia
Waycross Dibision

UNITED STATES OF AMERICA,

CR 518-005

)
)
)
Vv. )
)
VINCENT R. PLUMB, )
Defendant.
ORDER
Before the Court is Defendant Vincent Plumb’s “motion to
show cause.” Dkt. No. 66. Therein, Plumb requests two forms of
relief: (1) to have the record reflect that he has paid his
restitution in full, and (2) to be transferred to a Florida
Bureau of Prisons’ (“BOP”) facility. The Government has filed a
response in opposition, dkt. no. 67, and the motion is ripe for
review.
BACKGROUND
On December 17, 2018, pursuant to a plea agreement, Plumb
pleaded guilty to count one of the indictment, i.e. conspiracy
to commit wire fraud, in violation of 18 U.S.c. § 1349. Dkt.
Nos. 1, 38. On July 24, 2019, the Court sentenced Plumb to
forty-eight months’ imprisonment, followed by three years’

supervised release. Dkt. No. 50. Plumb was also ordered to pay

a $100 special assessment as well as $130,523.13 in restitution,
Case 5:18-cr-00005-LGW-BWC Document 68 Filed 02/09/21 Page 2 of5

for which he and his co-defendants were jointly and severally
liable. Id. at 6. Additionally, Plumb was ordered to “pay
interest on restitution! and a fine of more than $2,500, unless
the restitution or fine is paid in full before the fifteenth day
after the date of the judgment.” Id. The restitution balance
was largely offset by the application of criminally forfeited
funds. Dkt. No. 67-1. The principal balance was paid in full on
April 24, 2020. Plumb is incarcerated at CI Reeves in Pecos,
Texas, with a projected release date of January 17, 2023.
DISCUSSION

I. Restitution

Plumb argues “the record does not reflect that he has
already paid his restitution” and moves the Court to correct the
record to show he has “paid in full.” Dkt. No. 66. Indeed, the
U.S. District Court Clerk’s Office’s records reflect the
restitution balance is paid in full. However, because the
restitution principal was not paid in full within fifteen days
after judgment was entered, interest accrued on the balance. As
a result, Plumb still owes $1,159.85 in interest. Therefore,

Plumb’s motion to correct the record is DENIED.

 

1 Plumb’s co-defendants were not ordered to pay interest on the restitution
judgment.

2 An amended judgment was entered on November 12, 2019 to reflect corrected
clerical errors and updates on the victims/payees. Dkt. Nos. 60, 62. The
amended judgment maintained the same term of imprisonment and supervised
release Plumb was to serve, as well as the same dollar amounts for the
special assessment and restitution owed.

2
Case 5:18-cr-00005-LGW-BWC Document 68 Filed 02/09/21 Page 3of5

II. Facility Designation

Plumb also moves the Court to “inquire as to the reasons
why [he was] transferred to Pecos, Texas instead of close to
home.” Dkt. No. 66. He requests to be transferred to a BOP
facility in Florida. Id.

The Eleventh Circuit “consider[s] an attack by a federal
prisoner on his place of confinement to be relief sought

pursuant to 28 U.S.C. § 2241.” United States v. Saldana, 273 F.

 

App'x 845, 846 (llth Cir. 2008). “[P]risoners seeking habeas
relief under § 2241 must. . . exhaust administrative remedies.”

Jaimes v. United States, 168 F. App'x 356, 358 (llth Cir. 2006).

 

“[W]lhere a habeas petition is brought pursuant to § 2241 the
exhaustion of administrative remedies is jurisdictional.” Id.
Furthermore, “[o]nly a court inside the district where the
prisoner is confined has jurisdiction to grant relief pursuant
to a § 2241 petition.” Saldana, 273 F. App’x at 846.

Requiring a prisoner to exhaust administrative remedies
with the BOP before filing a § 2241 petition with the Court
makes intuitive sense, because it is the BOP, not the Court, who
designates a prisoner’s place of confinement. See 18 U.S.C.
§ 3621 (“The Bureau may designate any available penal or
correctional facility that meets minimum standards of health and
habitability established by the Bureau, whether maintained by

the Federal Government or otherwise and whether within or

3
Case 5:18-cr-00005-LGW-BWC Document 68 Filed 02/09/21 Page 4of5

without the judicial district in which the person was convicted,
that the Bureau determines to be appropriate and suitable[.]”);
see also Cohen v. United States, 151 F.3d 1338, 1343 (11th Cir.
1998) (noting that Congress “inten{ded] to allow the BOP to rely
on its own judgment in classifying prisoners and placing them in
institutions”).

Applying the law to the situation at bar, the Court
concludes it does not have jurisdiction to decide Plumb’s motion
regarding his facility designation. First, the BOP-—not the
Court—has authority to designate Plumb’s place of confinement.
Secondly, Plumb has not shown that he exhausted his
administrative remedies with the BOP before filing a motion with
the Court. Finally, even if he had exhausted his administrative
remedies, this Court lacks jurisdiction to decide Plumb’s motion
because this Court is not within the jurisdiction of Plumb’s
confinement, i.e. the Western District of Texas. Accordingly,
Plumb’s motion to be transferred to a BOP facility in Florida is
DISMISSED.

CONCLUSION

Plumb’s motion to correct the record regarding the amount
of restitution he owes is DENIED; and his motion to be
transferred to a BOP facility in Florida is DISMISSED for lack

of jurisdiction. Dkt. No. 66.
Case 5:18-cr-00005-LGW-BWC Document 68 Filed 02/09/21 Page5of5

SO ORDERED, this { day of February, 2021.

 

 

HOW. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
